United States Court of Appeals
                           For the Eighth Circuit
                      ___________________________

                              No. 22-1022
                      ___________________________

                                Steven Blakeney

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

City of Pine Lawn, Missouri; Sylvester Caldwell; Brian Krueger; Donnell Smith;
 Willie Epps; Clarence Harmon; LaShawn Colquitt; Anthony Gray; Paul Rinck;
John Struckhoff; Missouri Public Entity Risk Management Fund; Donnell Smith
        and Associates, LLC, doing business as Smith & Associates, LLC

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                        Submitted: November 7, 2022
                         Filed: November 10, 2022
                               [Unpublished]
                               ____________

Before LOKEN, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       Steven Blakeney sued the City of Pine Lawn, several city officials, and the
city’s insurance carrier. He appeals the district court’s 1 judgment against him.
Having carefully reviewed the record and the parties’ arguments on appeal, we
affirm. See 8th Cir. R. 47B; see also Liteky v. United States, 510 U.S. 540, 555
(1994) (explaining that adverse rulings do not mandate recusal unless the judge
demonstrates “such a high degree of . . . antagonism as to make fair judgment
impossible”); In re Pre-Filled Propane Tank Antitrust Litig., 860 F.3d 1059, 1063
(8th Cir. 2017) (en banc) (reviewing a dismissal for failure to state a claim de novo).
                       ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for
the Eastern District of Missouri.
                                   -2-